Case 1:19-cv-00316-JMS-KJM Document 100 Filed 03/22/21 Page 1 of 2   PageID #:
                                  1355



STARN O’TOOLE MARCUS & FISHER
A Law Corporation
ANDREW J. LAUTENBACH 88805-0
733 Bishop Street, Suite 1900
Pacific Guardian Center, Makai Tower
Honolulu, Hawaii 96813
Telephone: (808) 537-6100
alautenbach@starnlaw.com

LIPPES MATHIAS WEXLER FRIEDMAN LLP
BRENDAN H. LITTLE (Pro Hac Vice)
50 Fountain Plaza, Suite 1700
Buffalo, New York 14202
Telephone: (716) 853-5100
blittle@lippes.com

Attorneys for Defendant
DNF ASSOCIATES, LLC

                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAII

RONALD VIERNES,                     )       Case No.: 1:19-CV-316 JMS-KJM
and all others similarly situated   )
                                    )       DEFENDANT DNF ASSOCIATES
             Plaintiff,             )       LLC’S STATEMENT OF NO
                                    )       OPPOSITION TO PLAINTIFF’S
      v.                            )       MOTION SEEKING APPROVAL
                                    )       THE CLASS NOTICE (DOC. 96)
DNF ASSOCIATES, LLC                 )
                                    )
             Defendant.             )




                                        1
Case 1:19-cv-00316-JMS-KJM Document 100 Filed 03/22/21 Page 2 of 2     PageID #:
                                  1356




      COMES NOW, Defendant DNF Associates, LLC and hereby states that it

does not oppose Plaintiff's Motion seeking approval of the class notice filed on

February 17, 2021. (Doc. 96)

Dated: March 22, 2021

                                    /s Brendan H. Little
                                    Andrew J. Lautenbach
                                    Brendan H. Little, Pro Hac Vice

                                    Attorneys for Defendant
                                    DNF Associates LLC




                                       2
